DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a first office action in response to an application for letters patent filed on 03 March 2021. Claims 1-20 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/29/2021, 11/30/2021, and 11/15/2022 was filed before the mailing date of the first office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claims 15-20 recite computer-readable medium. However, the specification at paragraph 0120 specifies that medium does not include waves, signals, and other transitory and intangible communication media.

Specification
The disclosure is objected to because of the following informalities: The cross-reference to related applications must be updated to reflect the current status of the related application.  
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10/977,647, hereinafter patent number “647”. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are arguably broader than the claims of patent number “647” which encompass the same metes, bounds, and limitations. Claims 1-20 of the instant application are anticipated in claims 1-20 of “647”.

Patent Number: 10977647
See examplary claims 1-7
1. A computer-implemented content distribution method, the method comprising: generating a content distribution data block on a content distribution data blockchain, the content distribution data block storing digital content, data identifying the digital content, an owner identifier for identifying an owner of the digital content, an access holder identifier for identifying at least one user entity having access to the digital content, and a use conditions attribute for identifying use requirements for the digital content; defining a use requirement in the use conditions attribute of the content distribution data block storing the digital content; setting, by an owner entity identified in the owner identifier of the content distribution data block, the access holder identifier to an identifier for a user entity; receiving an access request for the digital content from the user entity; responsive to the access request for the digital content from the user entity, verifying whether a current use condition of the user entity satisfies the use requirement in the use conditions attribute of the content distribution data block storing the digital content; and if the current use condition of the user entity is verified to satisfy the use requirement in the use conditions attribute of the content distribution data block storing the digital content, distributing the digital content to the user entity.
2. The computer-implemented method of claim 1, where: the content distribution data block includes a third party verification indicator for indicating that third party verification is required; the use requirement defined in the use conditions attribute corresponds to information to be obtained from a third party verification entity; and verifying whether a current use condition of the user entity satisfies the use requirement in the use conditions attribute comprises, if the third party verification indicator indicates that third party verification is required, verifying whether the current use condition of the user entity satisfies the use requirement in the use conditions attribute utilizing the third party verification entity.
3. The computer-implemented method of claim 2, where the step of verifying whether the current use condition of the user entity satisfies the use requirement in the use conditions attribute utilizing the third party verification entity comprises: obtaining from the third party verification entity information corresponding to the current use condition of the user entity; and verifying whether the information corresponding to the current use condition of the user entity the satisfies the use requirement in the use conditions attribute.
4. The computer-implemented method of claim 2, where the step of verifying whether the current use condition of the user entity satisfies the use requirement in the use conditions attribute utilizing the third party verification entity comprises: verifying by the third party verification entity whether the current use condition of the user entity satisfies the use requirement in the use conditions attribute.
5. The computer-implemented method of claim 1, where: multiple use requirements are defined in the use conditions attribute; the current use condition of the user entity comprises multiple current use conditions, wherein the multiple current use conditions comprise a set of current conditions of the user entity and wherein the set of current conditions define the current use condition of the user entity; and verifying whether a current use condition of the user entity satisfies the use requirement in the use conditions attribute comprises: verifying that the multiple current use conditions of the user entity satisfy the multiple use requirements defined in the use conditions attribute.
6. The computer-implemented method of claim 1, where the use requirement defined in the use conditions attribute and the current use condition of the user entity pertain to time, time duration, date, geographic location, virtual location, device type, a number of accesses to the digital content, and a number of users who have accessed the digital content.
7. The computer-implemented method of claim 1, where the digital content comprises one or more of audio content, image content, video content, text content, an audio streaming service, an image streaming service, a text streaming service, and a video streaming service.
8. A system for content distribution on a blockchain, the system comprising: one or more processors; and one or more memory devices in communication with the one or more processors, the memory devices having computer-readable instructions stored thereupon that, when executed by the processors, cause the processors to perform a method comprising: generating a content distribution data block on a content distribution data blockchain, the content distribution data block storing digital content, data identifying the digital content, an owner identifier for identifying an owner of the digital content, an access holder identifier for identifying at least one user entity having access to the digital content, and a use conditions attribute for identifying use requirements for the digital content; defining a use requirement in the use conditions attribute of the content distribution data block storing the digital content; setting, by an owner entity identified in the owner identifier of the content distribution data block, the access holder identifier to an identifier for a user entity; receiving an access request for the digital content from the user entity; responsive to the access request for the digital content from the user entity, verifying whether a current use condition of the user entity satisfies the use requirement in the use conditions attribute of the content distribution data block storing the digital content; and if the current use condition of the user entity is verified to satisfy the use requirement in the use conditions attribute of the content distribution data block storing the digital content, distributing the digital content to the user entity.
9. The system of claim 8, where: the content distribution data block includes a third party verification indicator for indicating that third party verification is required; the use requirement defined in the use conditions attribute corresponds to information to be obtained from a third party verification entity; and verifying whether a current use condition of the user entity satisfies the use requirement in the use conditions attribute comprises, if the third party verification indicator indicates that third party verification is required, verifying whether the current use condition of the user entity satisfies the use requirement in the use conditions attribute utilizing the third party verification entity.
10. The system of claim 9, where the step of verifying whether the current use condition of the user entity satisfies the use requirement in the use conditions attribute utilizing the third party verification entity comprises: obtaining from the third party verification entity information corresponding to the current use condition of the user entity; and verifying whether the information corresponding to the current use condition of the user entity the satisfies the use requirement in the use conditions attribute.
11. The system of claim 9, where the step of verifying whether the current use condition of the user entity satisfies the use requirement in the use conditions attribute utilizing the third party verification entity comprises: verifying by the third party verification entity whether the current use condition of the user entity satisfies the use requirement in the use conditions attribute.
12. The system of claim 8, where: multiple use requirements are defined in the use conditions attribute; the current use condition of the user entity comprises multiple current use conditions, wherein the multiple current use conditions comprise a set of current conditions of the user entity and wherein the set of current conditions define the current use condition of the user entity; and verifying whether a current use condition of the user entity satisfies the use requirement in the use conditions attribute comprises: verifying that the multiple current use conditions of the user entity satisfy the multiple use requirements defined in the use conditions attribute.
13. The system of claim 8, where the use requirement defined in the use conditions attribute and the current use condition of the user entity pertain to time, time duration, date, geographic location, virtual location, device type, a number of accesses to the digital content, and a number of users who have accessed the digital content.
14. The system of claim 8, where the digital content comprises one or more of audio content, image content, video content, text content, an audio streaming service, an image streaming service, a text streaming service, and a video streaming service.
15. One or more computer storage media having computer executable instructions stored thereon which, when executed by one or more processors, cause the processors to execute a content distribution method comprising: generating a content distribution data block on a content distribution data blockchain, the content distribution data block storing digital content, data identifying the digital content, an owner identifier for identifying an owner of the digital content, an access holder identifier for identifying at least one user entity having access to the digital content, and a use conditions attribute for identifying use requirements for the digital content; defining a use requirement in the use conditions attribute of the content distribution data block storing the digital content; setting, by an owner entity identified in the owner identifier of the content distribution data block, the access holder identifier to an identifier for a user entity; receiving an access request for the digital content from the user entity; responsive to the access request for the digital content from the user entity, verifying whether a current use condition of the user entity satisfies the use requirement in the use conditions attribute of the content distribution data block storing the digital content; and if the current use condition of the user entity is verified to satisfy the use requirement in the use conditions attribute of the content distribution data block storing the digital content, distributing the digital content to the user entity.
16. The computer storage media of claim 15, where: the content distribution data block includes a third party verification indicator for indicating that third party verification is required; the use requirement defined in the use conditions attribute corresponds to information to be obtained from a third party verification entity; and verifying whether a current use condition of the user entity satisfies the use requirement in the use conditions attribute comprises, if the third party verification indicator indicates that third party verification is required, verifying whether the current use condition of the user entity satisfies the use requirement in the use conditions attribute utilizing the third party verification entity.
17. The computer storage media of claim 16, where verifying whether the current use condition of the user entity satisfies the use requirement in the use conditions attribute utilizing the third party verification entity comprises: obtaining from the third party verification entity information corresponding to the current use condition of the user entity; and verifying whether the information corresponding to the current use condition of the user entity the satisfies the use requirement in the use conditions attribute.
18. The computer storage media of claim 16, where verifying whether the current use condition of the user entity satisfies the use requirement in the use conditions attribute utilizing the third party verification entity comprises: verifying by the third party verification entity whether the current use condition of the user entity satisfies the use requirement in the use conditions attribute.
19. The computer storage media of claim 15, where: multiple use requirements are defined in the use conditions attribute; the current use condition of the user entity comprises multiple current use conditions, wherein the multiple current use conditions comprise a set of current conditions of the user entity and wherein the set of current conditions define the current use condition of the user entity; and verifying whether a current use condition of the user entity satisfies the use requirement in the use conditions attribute comprises: verifying that the multiple current use conditions of the user entity satisfy the multiple use requirements defined in the use conditions attribute.
20. The computer storage media of claim 15, where: the use requirement defined in the use conditions attribute and the current use condition of the user entity pertain to time, time duration, date, geographic location, virtual location, device type, a number of accesses to the digital content, and a number of users who have accessed the digital content; and the digital content comprises one or more of audio content, image content, video content, text content, an audio streaming service, an image streaming service, a text streaming service, and a video streaming service.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Metnick et al, hereinafter Metnick US PUB number 20220309511 A1.
As per claim 1,  Metnick teaches a computer-implemented content distribution (see fig 2, distributor servers 30) method, the method comprising: receiving, at a content distribution data block storing digital content, an access request for the digital content from an entity (see fig 10 par 0157, the bulk seller’s computing device issues access request to a marketplace server; fig 17 E, element 852, par 271); responsive to the access request for the digital content from the entity, verifying whether a current use condition of the entity satisfies a use requirement conditions attribute of the content distribution data block storing the digital content (see par 0227, 0292, and 0296 which discuss the conditions and verification; see as well fig 18 H par 0303, 0305, and 0321); and if the current use condition of the entity is verified to satisfy the use requirement conditions attribute of the content distribution data block storing the digital content, distributing the digital content to the entity (see par 0296, 0361, 0356, and 0321; par 0300 discusses When verified, the EI trusted module 922 issues the sale verification 968 to the sale processing 938 indicating that the sale is verified).  Therefore, Metnick teaches and anticipates the claim as writte.


As per claim 2, Metnick teaches the computer-implemented method of claim 1, where: the content distribution data block includes a verification indicator for indicating that verification is required; the use requirement conditions attribute corresponds to information to be obtained from a verification entity (see fig 18F-G and L; par 0321 and 0356); and verifying whether a current use condition of the entity satisfies the use requirement conditions attribute comprises, if the verification indicator indicates that  verification is required, verifying whether the current use condition of the entity satisfies the use requirement conditions attribute utilizing the verification entity (see par 0411 which discusses third party credit approval or restrictions).  


As per claim 3, Metnick teaches the computer-implemented method of claim 2, where the step of verifying whether the current use condition of the entity satisfies the use requirement conditions attribute utilizing the third party verification entity comprises: obtaining from the third party verification entity information corresponding to the current use condition of the entity; and verifying whether the information corresponding to the current use condition of the entity satisfies the use requirement conditions attribute (see fig 18, par 0321 and 0356; see par 0411 which discusses third-party verification).  

As per claim 4, Metnick teaches the computer-implemented method of claim 2, where the step of verifying whether the current use condition of the entity satisfies the use requirement conditions attribute utilizing the third party verification entity comprises: verifying, by the third party verification entity, whether the current use condition of the entity satisfies the use requirement conditions attribute (see fig 18, par 0321 and 0356; see par 0411 which discusses third-party verification).  

As per claim 5, Metnick teaches the computer-implemented method of claim 1, where: multiple use requirements are defined in the use requirement conditions attribute; the current use condition of the entity comprises multiple current use conditions, wherein the multiple current use conditions comprise a set of current conditions of the entity and wherein the set of current conditions define the current use condition of the entity; and verifying whether a current use condition of the entity satisfies the use requirement conditions attribute comprises: verifying that the multiple current use conditions of the entity satisfy the multiple use requirements defined in the use requirement conditions attribute (see par 0327, records conditions for a plurality of exchanges, corresponding condition; par 0344).  

As per claim 6, Metnick teaches the computer-implemented method of claim 1, where the use requirement conditions attribute and the current use condition of the entity pertain to time, time duration, date, geographic location, virtual location, device type, a number of accesses to the digital content, and a number of users who have accessed the digital content (see par 0356 which discusses location, time, time duration, blockchain etc).  

As per claim 7, Metnick teaches the computer-implemented method of claim 1, where the digital content comprises one or more of audio content, image content, video content, text content, an audio streaming service, an image streaming service, a text streaming service, and a video streaming service (see par 0084, video clip, audio book, music file etc).  


Claims 8-14 are a system of method claims 1-7 and claims 15-20 are computer-readable medium of the method claims 1-7 as well. Therefore, they are rejected under the same rationale as claims 1-7.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ B JEAN whose telephone number is (571)272-3937. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on 5712723949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANTZ B JEAN/Primary Examiner, Art Unit 2454